Citation Nr: 1524981	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  11-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1992 to February 1996.  The current comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied service connection for chronic left shoulder disability.

For the reasons that will be discussed below in the REMAND portion of this decision, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will informed the Veteran and his representative if any further action is required on their parts.  

REMAND

The Veteran claims entitlement to VA compensation for a chronic left shoulder disability.  His service treatment records reflect that his upper extremities and musculoskeletal system were normal on enlistment examination in August 1991, and that he denied having any history of a painful for "trick" shoulder on his medical history questionnaire.  He entered active service in August 1992 into the United States Marine Corps.  During service, chronic orthopedic disabilities manifested that ultimately led to his separation from active duty for medical reasons.  An August 1995 service medical board proceeding report shows, in pertinent part, that the Veteran was noted to have a lax left shoulder with a symptomatic multidirectional instability that was "felt to be congenital in nature," and, as such, was deemed to have existed prior to his enlistment into active duty and was not aggravated by military service.  No rationale was provided by the service medical board as to why it concluded that the Veteran's left shoulder instability represented a congenital condition.  The service medical board deemed him to be medically unfit for military service, and he was accordingly discharged from active duty in February 1996.

Pursuant to the Veteran's claim, he was medically examined by VA in May 2012.  The Board has reviewed this examination report and finds that there were some confused entries in the pertinent record that create such ambiguity regarding the Veteran's left shoulder diagnosis that the examination is inadequate for VA adjudication purposes.  Specifically, the report states that the Veteran had a history of left shoulder surgery in 1995, with postoperative residuals that include weakness, pain, limitation of motion, and severe painful motion.  It is apparent that the examiner has confused these findings with the Veteran's right shoulder, which does have such a history and is presently service-connected.  But the report does not otherwise present any diagnosis regarding the left shoulder, although it cannot be determined with any certainty for adjudication purposes whether or not this means that no disabling condition was found on examination, or if the examiner simply neglected to report his clinical findings.  In any case, the Board finds that, as the service medical board proceeding determined that the Veteran's left shoulder condition was symptomatic of multidirectional instability that is congenital in nature and existed prior to his entry into service, this raises the question as to whether or not this is a valid clinical finding that is clear and unmistakable evidence to rebut the presumption of the Veteran's physical and medical soundness on entry into Marine Corps service, given that no defects relating to his left shoulder were noted during enlistment examination.  See 38 U.S.C.A. § 1111 (West 2014).  Given the present state of the clinical evidence, the Board is unable to make any such factual determination.  

The United States Court of Appeals for Veterans' Claims (Court) has held that, under its statutory duty to assist claimants for veteran's benefits, when VA undertakes the effort to provide an examination for a service-connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Because of the deficiencies in the clinical record, particularly the May 2012 VA medical examination report as discussed above, the case should be REMANDED so that the Veteran may be provided with a new medical examination in order for VA to obtain a clear and definitive diagnosis of the Veteran's left shoulder and a nexus opinion addressing its relationship with his military service, based on a review of his pertinent clinical history.  The examining clinician should also address whether or not the Veteran's left shoulder condition is congenital in nature and, if so, whether or not it clearly and unmistakably existed prior to his entry into active duty and, if so, whether or not it clearly and unmistakably was aggravated (i.e., permanently worsened beyond its natural progression) by active military service.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  After contacting the Veteran and inquiring about all sources of his treatment (both private and VA) for the left shoulder disability at issue in the current appeal and obtaining the appropriate waivers, the AOJ should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's treatment, which have not yet been associated with the evidence.  All records obtained must be associated with his claims folder.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.

2.  Then, schedule the Veteran for an appropriate VA examination in connection with his claim for service connection for a chronic left shoulder disability.  Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  38 C.F.R. § 3.655 (2014).

With regard to the aforementioned examination, the examining clinician should review the Veteran's pertinent clinical history contained in his claims file.  

All tests and studies deemed appropriate by the examiner should be conducted.  Then, based on the clinical findings obtained on examination and the review of the pertinent clinical history contained in the Veteran's claims file, the examining clinician should perform the following actions:

[a.]  The examining clinician should provide a definitive diagnosis that accounts for the Veteran's left shoulder symptoms. 

[b.]  The examining clinician should review the Veteran's service medical records, taking note of the report of the service medical board, which determined that the Veteran had a lax left shoulder with a symptomatic multidirectional instability that was "congenital in nature."  The examining VA clinician should then present an opinion as to whether he/she concurs with, or rejects this clinical finding of the service medical board.  

[c.]  If the examining clinician determines that the Veteran's left shoulder condition is congenital in nature, he/she should address the questions of whether or not it clearly and unmistakably existed prior to his entry into active duty and, if so, whether or not it clearly and unmistakably was aggravated (i.e., permanently worsened beyond its natural progression) by active military service?  

[d.]  The examining clinician should provide an nexus opinion addressing the question of whether it is at least as likely as not (i.e., a 50 percent likelihood or greater) that the Veteran's left shoulder diagnosis obtained on examination is a chronic disability whose onset began during the Veteran's active service in the United States Marine Corps from August 1992 - February 1996?

The opinions of the clinician must include a detailed supportive rationale and explanation of any opinion presented.   If the opining examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, and ensuring that the development undertaken is in substantial compliance with the instructions in this REMAND, the Veteran's claim of entitlement to service connection for a chronic left shoulder disability should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  

If maximum benefit remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate to ensure the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  He is advised that he has the right to submit additional evidence and argument concerning this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded prompt treatment. The law requires that remands by the Board and the Court be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

